Citation Nr: 1533309	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  14-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for shell fragment wound (SFW) of the right lower leg, to include injury to muscle group XII.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD and/or diabetes mellitus type II.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.  

8.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected SFW of the right lower leg, to include injury to muscle group XII.

9.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected SFW of the right lower leg, to include injury to muscle group XII.

10.  Entitlement to service connection for left hand cancer as a result of exposure to herbicides.

11.  Entitlement to service connection for a right heel disorder, to include as secondary to service-connected SFW of the right lower leg, to include injury to muscle group XII.

12.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected SFW of the right lower leg, to include injury to muscle group XII.

13.  Entitlement to service connection for mild enlargement of the right ventricle (claimed as ischemic heart condition), to include as a result of exposure to herbicides and/or as secondary to service-connected diabetes mellitus type II.

14.  Whether the assignment of an initial noncompensable disability rating for SFW, right lower leg to include injury to muscle group XII in a December 1970 rating decision was clearly and unmistakably erroneous.

15.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

April Maddox, Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to November 1970.  His awards and decorations include the Combat Infantryman Badge and the Purple Heart.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2013 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Sioux Falls, South Dakota.  

Specifically, in the August 2013 rating decision, the RO, in part, granted service connection for PTSD, assigning an initial 30 percent disability rating, effective April 15, 2013; continued a noncompensable disability rating for SFW of the right lower leg; and denied service connection for GERD, sleep apnea, erectile dysfunction, hookworm/parasitic disease, bilateral hearing loss, tinnitus, a left knee disorder, a right ankle disorder, left hand cancer, a right heel disorder, a right knee disorder, a heart disorder, and diabetes mellitus type II.  Notably, the Veteran disagreed with the decisions pertaining to all of these issues in a September 2013 notice of disagreement and also included disagreement with the RO's implicit denial of nonservice-connected pension in the August 2013 rating decision.  Subsequently, the Veteran abandoned the hookworm/parasitic disease issue by not including this issue in his February 2014 substantive appeal.  Also, by rating decision dated in April 2014, the RO granted service connection for diabetes mellitus.  As such, the hookworm/parasitic disease and diabetes mellitus issues are no longer in appellate status.  

In the March 2014 rating decision, the RO found that there was no clear and unmistakable error (CUE) in a December 1970 rating decision which granted service connection for SFW of the right lower leg, to include injury to muscle group XII, and assigned a noncompensable disability rating, effective November 20, 1970.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

The Board notes that the Veteran's attorney submitted additional evidence in January 2015 that has not yet been considered by the agency of original jurisdiction (AOJ).  However, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeals for all issues were received in 2014 and AOJ consideration of this evidence has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted. 

The issues of entitlement to service connection for left hand cancer, bilateral knee disorders, a right ankle disorder, and a right heel disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as a result of anxiety, chronic sleep impairment, disturbances of motivation and mood, recurrent and intrusive distressing recollections and dreams, avoidance behavior, diminished interest in activities, feelings of detachment, hypervigilance, and mild impairment in long-term memory, without more severe manifestations that more nearly approximate occupational and social impairment with reduced reliability and productivity, occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the entire appeal period, the Veteran's service-connected SFW of the right lower leg, to include injury to muscle group XII, does not result in more than a slight injury to muscle group XII and the associated scar is not deep, unstable, or painful, does not lose its covering repeatedly, does not cover an area of 144 square inches or greater, and does not affect any function adversely.

3.  Bilateral hearing loss did not manifest within one year of the Veteran's discharge from service and it is not shown to be causally or etiologically related to any disease, injury, or incident during service.

4.  Tinnitus did not manifest within one year of the Veteran's discharge from service and it is not shown to be causally or etiologically related to any disease, injury, or incident during service.

5.  The Veteran does not have a current diagnosis of GERD during, or prior to, the pendency of the claim. 

6.  Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by a service-connected disability.

7.  Erectile dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by a service-connected disability.

8.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides coincident with such service.

9.  The Veteran does not have a diagnosis of ischemic heart disease during, or prior to, the pendency of the claim.

10.  Mild enlargement of the right ventricle is not related to any disease, injury, or incident of service, and was not caused or aggravated by a service-connected disability.

11.  The December 1970 rating decision, which was issued in January 1971, that granted service connection and awarded an initial noncompensable rating for SFW of the right lower leg, to include injury to muscle group XII, is final.

12.  In assigning an initial noncompensable rating for the Veteran's SFW of the right lower leg, to include injury to muscle group XII, the December 1970 rating decision was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.

13.  The Veteran's countable income has exceeded the maximum annual pension rates (MAPRs) for 2012, 2013, and 2014 as he receives Social Security income and has not submitted any evidence of applicable deductions.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  The criteria for a compensable rating for SFW of the right lower leg, to include injury to muscle group XII, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.56, 4.73, 4.118, DC 7805-5312 (2014).

3.  The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

4.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

5.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

6.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

7.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

8.  The criteria for service connection for mild enlargement of the right ventricle have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b) 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

9.  The December 1970 rating decision, which was issued in January 1971, that granted service connection and awarded an initial noncompensable rating for SFW of the right lower leg, to include injury to muscle group XII, is final.  38 U.S.C. 
§ 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)]

10.  The December 1970 rating decision, which assigned an initial noncompensable disability rating for SFW of the right lower leg to include injury to muscle group XII, was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105 (2014).

11.  The Veteran's annual countable income is currently excessive for purposes of receipt of VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 1503, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the CUE claim, the Court has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

With regard to the PTSD claim adjudicated herein, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for such disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the August 2013 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the SFW, bilateral hearing loss, tinnitus, GERD, sleep apnea, erectile dysfunction, heart disorder, and pension claims adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  In an April 2013 letter, sent prior to the August 2013 rating decision on appeal, the AOJ notified the Veteran of the evidence and information necessary to substantiate his increased rating, service connection, and pension claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to substantiate his claims for service connection on a secondary basis (i.e., as secondary to his service-connected PTSD and/or diabetes mellitus).  The April 2013 letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and various private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 
	
With regard to the PTSD and SFW claims adjudicated herein, the Veteran was afforded VA psychiatric, scar, and muscle examinations in August 2013 to determine the nature and severity of his PTSD and SFW.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD and SFW as they include an interview with the Veteran, a review of the record, and full examination, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the August 2013 VA examination.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claims and no further examination is necessary.

With regard to the bilateral hearing loss and tinnitus issues adjudicated below, the Veteran was afforded a VA audiological examination in August 2013 and, with regard to the GERD, sleep apnea, erectile dysfunction, and heart disorder issues, VA medical opinions were obtained in August 2013 and April 2014.  The Board finds that the August 2013 VA audiological examination and accompanying opinions are adequate to decide the bilateral hearing loss and tinnitus issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and examination.  Similarly, the August 2013 and April 2014 opinions obtained are predicated on a review of the record.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the service connection issues decided herein has been met. 

With regard to the pension claim, as will be explained, the Veteran's yearly income exceeds the maximum annual pension rate (MAPR), precluding his receipt of pension benefits.  Thus, at least presently, there is no legal entitlement to this benefit.  VA has, to the extent possible, obtained the financial information needed to determine whether the Veteran's yearly countable income exceeds the MAPR.  In this regard, the Veteran has not provided any medical expenses despite requests by VA to do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively ... wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the evidence").
	
Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.
	
A.  PTSD

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.130.  A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit recently explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

In addition to evidence regarding the Veteran's symptomatology and its impact on his social and occupational functioning, a Global Assessment of Functioning (GAF) score is another component considered to determine the entire disability picture for the Veteran.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

The Board notes that a GAF score need not be accepted as probative if it is determined that the score does not reflect the overall psychiatric disability picture at the time of the examination.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).  However, the probative value of the GAF scores will be considered in light of the other evidence of record.  

Evidence relevant to the current level of severity of the Veteran's PTSD includes a VA psychiatric examination report dated in August 2013.  During this examination, the Veteran was diagnosed with PTSD and he was assigned a GAF score of 64.  No other mental disorders were diagnosed and the examiner stated that the Veteran's PTSD resulted in "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation." 

The examiner reviewed the claims file and conducted a social history.  It was noted that the Veteran had one previous marriage resulting in two grown children and had been married to his current wife in 1998.  His parents and siblings are deceased and he is not close to his step-siblings but he is close with his grown children.  He was also close with four of the men he served in Vietnam with and maintained contact with them and also had a few casual friends.  He retired after a long career in law enforcement in 2008.  It was noted that the Veteran did not stop working due to psychiatric difficulties, rather, he had attained the maximum retirement benefit, so he felt it was time to retire.  Since his retirement, the Veteran has enjoyed several leisure pursuits including riding his motorcycle, traveling, and sightseeing.  He also watches television, does some woodwork, listens to music, and used a computer with internet access to manage his finances.  He likes to go swimming and will occasionally go bike riding or for walks with his wife.  He and his wife go to dances and he does some cooking, cleaning, and laundry.  
	
The Veteran indicated that he has not had any arrests or legal infractions during his life.  He also had not exhibited a pattern of behavioral conduct disturbance during his life.  The Veteran indicated that he has not used illicit drugs during his life.  In terms of alcohol, the Veteran currently drank two to three days per week, averaging two to three drinks per drinking occasion and the Veteran indicated that alcohol had not caused any social or occupational difficulties for him during his life.  The examiner noted that the Veteran's PTSD resulted in the following symptoms: anxiety, chronic sleep impairment, and disturbances of motivation and mood.  The examiner also noted that the Veteran has recurrent and intrusive distressing recollections of the traumatic events he experienced in combat during his military service, and these distressing recollections occur an average of five to six times per month.  He has recurrent distressing dreams of the traumatic events an average of two nights per month.  He makes efforts to avoid thoughts, feelings, and conversations associated with the traumatic events.  He makes efforts to avoid activities, places, and people who would arouse recollections of the traumatic events.  He has markedly diminished interest in significant activities.  He has feelings of detachment from others.  The Veteran stated that he had difficulty staying asleep an average of four to five nights per week.  He had irritability on a daily basis.  He also reported being hypervigilant.  Taken together, the examiner wrote that these symptoms currently cause the Veteran clinically significant distress.  The examiner wrote that the Veteran was capable of managing his financial affairs.   

Upon mental status examination, the Veteran was friendly and cooperative.
He was oriented as to person, place, and time.  There was no evidence of hallucinations or delusions.  There was also no evidence of suicidal or homicidal thoughts, plans, or intent.  He was above-average in his abstract reasoning ability, correctly answering questions such as "In what way are a fly and a tree alike?"  There was no evidence of impairment in his short-term memory processes or ability to concentrate, as he made only one error when asked to perform a serial 7 subtraction task (involving 14 subtractions).  There was mild impairment in his long-term memory, as he made 4 errors when asked to name the last 13 American presidents in reverse order.  The Veteran demonstrated an ability to maintain personal hygiene, and to perform basic activities of daily living.  He said that he took a shower every two or three days and that he changes jeans and his socks every two or three days.  He said that he changes the rest of his clothing on a daily basis.  He feeds and dresses himself and manages his own finances.  He also does some cooking, cleaning, and laundry.

Also of record are private records dated from December 1996 through January 2015 but these records primarily pertain to the Veteran's physical disabilities.  

Considering such evidence in light of the criteria noted above, the Board finds the Veteran's PTSD does not meet the criteria for at least the next higher, 50 percent, evaluation.  As noted above, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to symptoms like flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

Here, the Board finds that those delineated symptoms are not characteristics of the Veteran's disability throughout this appeal.  In this respect, the Veteran has not been found to have such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; or difficulty in understanding complex commands.  The Veteran has also not been shown to have any significant impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  Although some long-term memory loss was demonstrated upon examination in August 2013, it was noted to be "mild" and there was no impairment in short-term memory processes.  He did not demonstrate impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work and social relationships.  For instance, the Veteran has reported a number of positive relationships: with his wife, two grown children, and several friends.  As for occupational impairment, the Veteran retired from a long career in law enforcement in 2008.  Significantly, it was noted that the Veteran did not stop working due to psychiatric difficulties, rather, he had attained the maximum retirement benefit, so he felt it was time to retire. 	

The Veteran's symptoms are more closely in line with a 30 percent evaluation.  For instance, while he currently exhibits symptoms such as anxiety, chronic sleep impairment, disturbances of motivation and mood, recurrent and intrusive distressing recollections and dreams, avoidance behavior, diminished interest in activities, feelings of detachment, hypervigilance, and mild impairment in long-term memory; such symptoms are more characteristic of the criteria for the 30 percent rating.  His functioning can be described as satisfactory as he has routine behaviors, is capable of self-care, and is conversant and capable of describing his situation in detail.  As the criteria for the next higher, 50 percent rating are not met, it logically follows that the criteria for any higher evaluation likewise are not met.  Furthermore, the Veteran does not exhibit any symptomatology indicative of a 70 or 100 percent rating.

The Board does not find evidence that the Veteran's disability rating should be increased for any separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that he is not entitled to an evaluation greater than 30 percent during any time within the appeal period.
In conclusion, the Board finds that the evidence warrants a disability rating of no more than 30 percent under DC 9411 for the Veteran's PTSD.  See Fenderson, supra.

The Board also finds that no higher evaluations can be assigned pursuant to any other potentially applicable diagnostic codes.  Because there are specific diagnostic codes to evaluate PTSD, consideration of other diagnostic codes for evaluating the disability does not appear appropriate.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability); Butts v. Brown, 5 Vet. App. 532 (1993).

The Board has also considered his statements that his disability is worse than the currently assigned 30 percent rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, far more probative are the examination reports prepared by skilled professionals.  Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

The Board finds that the Veteran has presented credible lay evidence.  However, such evidence does not provide a basis for a higher evaluation.  Furthermore, other than requesting a higher evaluation, his pleadings have been non-specific.  As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  In conclusion, the Board finds that the preponderance of the evidence is against an initial increased rating for PTSD and the appeal is denied.

B.  SFW of the Right Lower Leg

The Veteran's service-connected SFW of the right lower leg, to include injury to muscle group XII, is currently rated under 38 C.F.R. § 4.71a, DC 7805-5312.  

Under 38 C.F.R. § 4.73, Diagnostic Codes 5301 to 5323 prescribe the evaluation of disabilities manifested by muscle injuries based upon the classifications of slight, moderate, moderately severe, or severe. 38 C.F.R. § 4.56(d)(1)-(4). The corresponding level of severity of a service-connected muscle injury is determined to a significant extent by the presence or absence of cardinal signs and symptoms of muscle disability, which consist of loss of power, lowered threshold of fatigue, weakness, pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: (1) Slight disability of muscles--(i) Type of injury. Simple wound of muscle without debridement or infection. (ii) History and complaint. Service department record of superficial wound with brief treatment and return to duty. Healing with good functional results. No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section. (iii) Objective findings. Minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue. 

(2) Moderate disability of muscles--(i) Type of injury. Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

(3) Moderately severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles--(i) Type of injury. Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaints of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. 
§ 4.56 (d).

The muscles in muscle group XII affect dorsiflexion, extension of the toes, and stabilization of the arch of the foot and include the anterior muscles of the leg, which include the tibialis anterior, extensor digitorum longus, extensor halluces longus, and peroneus tertius. Under Diagnostic Code 5312, a noncompensable rating is warranted for a slight disability, a 10 percent rating is warranted for a moderate disability, a 20 percent rating is warranted for a moderately severe disability, and a 30 percent rating is warranted for a severe disability.

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, DC's 7801-7805.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars. See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  As the Veteran's claim for an increased rating was received in April 2013, only the amended regulations are applicable to his claim.   

Under DC 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating

Under DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation. Note (2) under that code provides that if multiple qualifying scars are present, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity.

Under DC 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation. Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. Note (3) under that provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7803, when applicable.

DC 7805 provides that other scars (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. §§ 4.118, DCs 7801-7805.

Evidence relevant to the severity of the Veteran's SFW of the right lower leg includes VA examination reports dated in August 2013.  Specifically, in an August 2013 VA scars examination, the examiner reviewed the claims file and diagnosed a scar.  The scar measured 17.5 x 1 centimeters and was located on the right lower extremity.  It did not result in disfigurement of the head, face, or neck.  It was noted that the scar was the result of a shrapnel wound during the Veteran's military service in Cambodia.  The scar was not painful and was not unstable, with frequent loss of covering of skin over the scar.  The scar was superficial non-linear.  The approximate total area was 13 centimeters.  It was noted that the Veteran's gait was normal and that he did not limp or favor the right lower extremity.  The Veteran's scar did not impact his ability to work.  

In an August 2013 VA muscles examination, the examiner reviewed the claims file and diagnosed a shrapnel wound of the right side.  It was noted that this was a penetrating muscle injury, such as a gunshot or shell fragment wound.  Specifically, the Veteran was wounded secondary to a bomb explosion in Cambodia.  The muscle injury affected Group XII: anterior muscles of the leg: tibialis anterior, extensor digitorum longus, extensor hallucis longus, and peroneus tertius.  There was no history of rupture of the diaphragm with herniation, extensive muscle hernia of any muscle, or injury to the facial muscles.  It was noted that the Veteran had a scar associated with this muscle injury.  Significantly, the Veteran's muscle injury did not affect muscle substance or function.  There were no other signs and/or symptoms attributable to any muscle injury.  On muscle strength testing, the Veteran had normal strength of the right knee and ankle.  There was no muscle atrophy.  The Veteran did not use any assistive device as a normal mode of locomotion.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms.  X-ray examination was not performed.  The examiner noted that the Veteran's muscle injury did not impact his ability to work, such as resulting in inability to keep up with work requirements due to muscle injury.  The examiner reviewed the claims file and noted that the Veteran's service treatment records specifically report no nerve or vessel damage.  Furthermore, the Veteran's separation examination noted that the shrapnel injury resulted in complete recovery.  The Veteran was noted to have metal that was removed from the shin of his right leg, but he denied having any residual metal in the lower leg.  His right ankle and knee were not affected by the shrapnel injury to the right lower extremity.  

Also of record are private records dated from December 1996 through January 2015.  Significantly, these records note several disabilities pertaining to the right ankle and right knee.  Significantly, these records show that the Veteran fractured his right ankle in July 1999 and underwent surgery on his right ankle in July 1999, January 2007, and June 2012.  These records also show bilateral knee problems as early as 2000 and right knee replacement in January 2012.  

The Board finds that the preponderance of the evidence is against assigning a compensable rating for the Veteran's service-connected SFW of the right lower leg.  The record evidence shows that the Veteran's right leg scar has an approximate total area was 13 centimeters.  There is no evidence that the Veteran's scar is deep, unstable, painful, that it loses its covering repeatedly, covers an area of 144 square inches or greater, or adversely affects any function.  As such, it is rated appropriately as zero percent disabling (noncompensable).  

Moreover, there is no evidence that the Veteran's SFW of the right lower leg results in more than a slight disability of muscle group XII.  Specifically, while it was a penetrating injury and required debridement, there is no evidence that such was deep or a through and through injury.  Furthermore, the Veteran's service treatment records reveal that, while he had a penetrating wound to the right calf and had delayed primary closure of the wound, debridement was successful and there was no nerve or vessel damage.  Moreover, his separation examination noted that the shrapnel injury resulted in complete recovery.  Additionally, upon recent examination, it was determined that the Veteran's muscle injury did not affect muscle substance or function, there were no other signs and/or symptoms attributable to any muscle injury, and there were no retained metallic fragments.  Therefore, such demonstrates healing with good functional results and no cardinal signs or symptoms of a muscle group injury.  Therefore, the Board finds that the Veteran is not entitled to a compensable rating under DC 5312. 

The Board notes that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In other words, in addition to the skin impairment (scar) rated under DC 7805, if the Veteran has other symptoms due to the scar, a separate rating could be assigned.  For example, the Veteran's SFW disability may also be rated based on orthopedic or neurological impairment.  See generally 38 C.F.R. §§ 4.71a, 4.73 and 4.124a.  As shown by the evidence above, however, a separate rating is not warranted in this case.  The VA examiners found no evidence, upon physical examination and diagnostic testing, to suggest orthopedic or neurological impairment associated with the SFW scar.  The claims file includes no evidence of decreased sensation or vascular impairment.  
	
As shown above, and as required by Schafrath, supra, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  However, the Veteran is not entitled to a compensable rating for his SFW disability under any neurological, orthopedic, muscular or skin diagnostic code.  In this case, the Board finds no provision upon which to award a compensable disability rating for his service-connected dorsolumbar SFW scar at any time during the appeal period.  See Hart, supra.

In making its rating determination above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected SFW scar, and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned for his service-connected SFW scar.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability addressed above.  As such, while the Board accepts the Veteran's assertions with regard to the matter he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected SFW scar at issue.   

C.  Other Considerations

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD and SFW has had on his activities of work and daily living.  In the Board's opinion, all aspects of these disabilities are adequately encompassed in the assigned schedular ratings.  

With regard to the Veteran's PTSD, as instructed in Vazquez-Claudio, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned schedular rating.  The Veteran's service-connected PTSD is manifested by signs and symptoms that address the level of social and occupational impairment and include some of the typical symptoms contemplated by the rating schedule.  Higher ratings of 50, 70, and 100 percent are available for more severe levels of impairment.  The Board finds that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested primarily by anxiety, chronic sleep impairment, and disturbances of motivation and mood.  In short, there is nothing exceptional or unusual about the Veteran's PTSD disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With regard to the Veteran's SFW of the right lower leg, the Board has compared the level of severity and symptomatology of the Veteran's service-connected scar and injury to muscle group XII with the established criteria for this disability found in the rating schedule.  The Board finds that the symptomatology associated with this disability is addressed fully by the rating criteria under which it is rated.  In short, the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to his SFW disability, to include the injury to muscle group XII and the residual scar, and there are no additional symptoms.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed.Cir. 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected conditions.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected PTSD and/or SFW is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As a final point, the Board notes that, a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)).  In this case, the record shows that the Veteran retired from a long career in law enforcement in 2008.  Significantly, it was noted that the Veteran did not stop working due to psychiatric difficulties, or his SFW of the right leg, rather, he had attained the maximum retirement benefit, so he felt it was time to retire.  Therefore, the Board finds that a claim for TDIU has not been raised by the Veteran or reasonably raised by the record.  Therefore, further consideration of a TDIU is not warranted.

III.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system and cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  The Board notes that in Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, namely from February 28, 1961, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  The Board notes that the Veteran's service personnel records reflect service in Vietnam during the relevant time period.  As such, the Board finds that the Veteran is presumed to have been exposed to herbicides coincident with service in the Republic of Vietnam.  If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for numerous disorders, to include ischemic heart disease.  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  In this regard, VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630  (May 20, 2003).

In light of the Veteran's receipt of the Combat Infantryman Badge and Purple Heart, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case.  Such state, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). However, to establish entitlement to service connection, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Bilateral Hearing Loss & Tinnitus

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran contends that he currently has bilateral hearing loss and tinnitus as a result of his in-service exposure to excessive noise during his military service.  Specifically, the Veteran reports that he used both M16 and M14 rifles during service and that hearing protection was provided.  His military occupational specialty (MOS) was Light Weapons Infantryman and that, in this capacity, he ran reconnaissance operations while in Vietnam.  The Veteran reported that he was exposed to mortars, rockets, 50 caliber machine guns, and helicopter noise.  Therefore, he alleges that service connection for such disorders is warranted.
The Veteran's service treatment records are negative for either hearing loss or tinnitus during service.  Significantly, an audiological examination report conducted during his enlistment in September 1967 reveals the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
5
0
5
5
Left Ear
0
0
0
5
5

Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  Based on such conversion, the Veteran's audiological examination at the time of his service entrance in September 1967 reveals the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
30
15
10
15
10
Left Ear
15
10
10
15
10

In his September 1967 Report of Medical History the Veteran denied hearing loss.  

An audiological examination report at separation dated in November 1970 revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
10
15

15
Left Ear
20
15
10

10

However, in light of the fact that the Veteran served in combat, his claim of in-service noise exposure is presumed credible and an in-service combat injury of acoustic trauma is acknowledged. 

The Veteran filed a claim for service connection for bilateral hearing loss and tinnitus in April 2013.  

The Veteran was afforded a VA audiological examination in August 2013.  Audiological testing revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
15
55
60
Left Ear
15
15
10
20
55

Speech discrimination
Right Ear
96%
Left Ear
96%

Notably, this report shows bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  
Furthermore, tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence. See Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, as the Veteran has current diagnoses of bilateral hearing loss and tinnitus, the remaining inquiry is whether such are related to his in-service noise exposure.

The August 2013 VA examiner noted the Veteran's military and post-military noise exposure.  Specifically, it was noted that the Veteran served in combat during military service and was exposed to mortars, rockets, 50 caliber machine guns, and helicopter noise.  Post-service, the Veteran reported that he worked in law enforcement and hearing protection was worn during weapons training.  He also reported that he wore hearing protection while working with household power equipment.  The Veteran indicated that he first noticed some hearing loss between 1972-73 while working in law enforcement.  The Veteran was unable to say when the tinnitus first started as he was unable to pinpoint it to any one noise exposure.

Based on a review of the claims file the examiner opined that the Veteran's bilateral hearing loss was less likely as not (less than 50/50 probability) caused by or a result of an event in military service.  This was based on the entrance and exit examinations which were normal bilaterally and the fact that the Veteran did not notice hearing loss until 1972-73, while working in law enforcement.  The examiner also opined that the Veteran's tinnitus was less likely as not (less than 50/50 probability) caused by or a result of an event in military service.  This was because the Veteran could not say when the tinnitus first started and was unable to pinpoint it to any one noise exposure.  Specifically, while the Veteran reported an exposure to combat noise, he could not say if he noticed the tinnitus while in the Army, shortly after, or while working at his civilian career in law enforcement.  

Based on the foregoing, the Board finds that the probative evidence of record fails to show a link between the Veteran's in-service noise exposure and his current bilateral hearing loss and tinnitus.  In this regard, the Board notes that in during the August 2013 VA audiological examination, the Veteran reported that his bilateral hearing loss began in 1972-73.  Furthermore, the Veteran was unable to say when his tinnitus first began.  

As above, the August 2013 VA examiner reviewed the claims file, interviewed the Veteran, and performed an audiological examination.  He specifically noted the Veteran's normal audiological evaluations during enlistment and separation (converting the Veteran's September 1967 enlistment examination audiological findings from ASA units to ISO units), his history of noise exposure both during and after service, and opined that it was less likely than not that hearing loss or tinnitus is related to military service.

The Board accords great probative weight to the August 2013 VA examiner's opinion as such is predicated on an interview with the Veteran; a detailed review of his records, including his service enlistment and separation examinations; and an audiometric examination.  Moreover, the August 2013 VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record. 

Furthermore, the Board notes that there is no evidence of audiometric test results reflecting an upward shift in tested thresholds in service, as was the case in Hensley, supra; rather, audiological testing upon enlistment and separation shows that the Veteran's hearing actually improved over the course of his two years of active military service. 

The Board notes that the Veteran has contended on his own behalf that his bilateral hearing loss and tinnitus are related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and tinnitus and any instance of his military service, to include his exposure to noise, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his in-service noise exposure and his current problems regarding difficulty hearing and tinnitus, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current hearing loss and tinnitus and his in-service noise exposure.

In this regard, assessing the impact noise has on an individual's ability to hear involves consideration of the way humans process noise and the type, frequency, and volume of noise exposure.  There is no indication that the Veteran possesses an expertise in such area.  Additionally, he specifically indicated that his hearing loss had an onset of 1972-73, more than one year after his service separation, and has been unable to say when his tinnitus began.  Moreover, he has offered only conclusory statements regarding the relationship between his in-service exposure to noise and his current bilateral hearing loss and tinnitus. Therefore, as the VA examiner possesses the expertise necessary to identify the relevant factors to consider in assessing causality and provided an opinion in consideration of all of the relevant evidence, the Board accords great probative weight to this opinion.  As such, it is not outweighed by the lay opinion asserted by the Veteran.

Furthermore, the Veteran has not alleged a continuity of hearing loss or tinnitus symptomatology.  In this regard, he specifically indicated that his hearing loss and an onset of 1972-73, more than one year after his service separation, and has been unable to say when his tinnitus began.  As the Veteran was discharged from service in November 1970 and his hearing loss symptoms did not begin for over one year and he has been unable to say when his tinnitus began, the Board finds that there is no continuity of symptomatology with respect to his bilateral hearing loss and tinnitus.

Therefore, while the Board has also considered whether service connection is warranted for bilateral sensorineural hearing loss and tinnitus, on a presumptive basis,, the record fails to show that the Veteran manifested such within the first year following his active duty service discharge in November 1970.  In fact, the Veteran reported the onset of his hearing loss and an onset of 1972-73, more than one year after his service separation, and has been unable to say when his tinnitus began.  Similarly, he has not alleged a continuity of symptomatology.  As such, presumptive service connection, to include on the basis of continuity of symptomatology is not warranted for bilateral sensorineural hearing loss and tinnitus.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Based on the foregoing, the Board finds that service connection is not warranted for bilateral hearing loss and/or tinnitus.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

B.  GERD

The Veteran contends that he has GERD as secondary to his service-connected PTSD. 

A review of the claims file is negative for an actual diagnosis of GERD, however, a medical opinion was obtained in August 2013 wherein the examiner opined that the Veteran's GERD was less than likely (50 percent or greater probability) proximately due to or the result of his PTSD.  Specifically, the examiner wrote that GERD is a condition in which the stomach contents back up into the esophagus.  Those symptoms include heartburn, regurgitation, vomiting and difficulty or pain with swallowing.  "Up to date" was reviewed and GERD is not associated with PTSD in that literature review.

Subsequently, in February 2014, the Veteran's representative submitted several medical articles regarding the relationship between GERD and PTSD, specifically, a "National Center for PTSD - Fact Sheet," May 24, 2007 congressional testimony regarding PTSD Research at the National Institute of Mental Health, an October 2001 article from the National Institute of Mental Health, and a March 2009 medical article regarding psychological trauma and physical health.  

Thereafter, in April 2014, a second medical opinion was obtained regarding the etiology of the Veteran's alleged GERD.  Significantly, the examiner opined that it was less likely as not that the Veteran's PTSD caused or aggravated his GERD.  Specifically, the examiner wrote that PTSD can cause temporary GI symptoms, particularly epigastric discomfort, and nausea. It does not play an actual causative factor in GERD.  The passage of gastric contents into the esophagus or gastroesophageal reflux is a normal physiologic process.  Most episodes are brief and do not cause symptoms, esophageal injury, or other complications.  Gastroesophageal reflux becomes a disease when it causes macroscopic damage to the esophagus or causes symptoms that reduce the quality of life.  The examiner wrote that there was no evidence of significant GERD in the Veteran's chart.  Medical records do not indicate any GI (gastrointestinal) problems in medical notes in October 2012 and GI "ROS [review of systems]" is negative for abdominal pain, nausea/vomiting, indigestion/heartburn, diarrhea, and constipation.  A February 2013 treatment record is also negative for GI symptoms and the Veteran is not on any medication for GERD.

Also of record are private treatment records dated from December 1996 through January 2015.  These records are negative for gastrointestinal complaints and/or a diagnosis of GERD.  

The Board finds the Veteran's claim for service connection for GERD must be denied as he does not have a current diagnosis of GERD at any point during the pendency of the claim.  In this regard, the post-service private records fail to show any present complaints, treatment, or diagnoses referable to GERD.  Moreover, the April 2014 VA examiner reviewed the record and found no significant GERD in the Veteran's chart.  Such opinion is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination.  Additionally, the opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the VA examiner's opinion.  There is no contrary medical opinion of record.  

In the Veteran's April 2013 claim, he wrote that he experienced acid reflux three to four times per week and used Rolaids.  However, as there is no diagnosis of GERD and there is no need to consider such as a symptom of the Veteran's service-connected PTSD.  In this regard, the Board notes that the Veteran is competent to describe the current nature of his gastrointestinal complaints.  However, he is not competent to relate such symptoms to a diagnosis of a chronic disability.  In this regard, the question of existence of a chronic disability, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of whether the Veteran has GERD may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra.  

Therefore, the Board finds that, for the entire appeal period, to include the period prior to the filing of his claim, the Veteran does not have a current diagnosis of GERD.  See Brammer, supra; McClain, supra; Romanowsky, supra.  Therefore, service connection for such disability on any basis is not warranted.  

Furthermore, even if the Veteran had a diagnosis of GERD, the Board finds that service connection for a gastrointestinal disorder on either a direct basis or as secondary to the Veteran's service-connected PTSD is not warranted.  In this regard, the record does not show and the Veteran does not claim that he experienced gastrointestinal problems during military service.  Significantly, his November 1970 separation examination shows a normal G-U (gastrointestinal-urinary) system.  With regard to secondary service connection, both the August 2013 and April 2014 VA examiners opined that the Veteran's claimed gastrointestinal problems were not related to his service-connected PTSD and the April 2014 VA examiner addressed the medical articles submitted by the Veteran's representative noting a possible relationship between GERD and PTSD.  As the VA examiners offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to these opinions.  Id. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for GERD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

C.  Sleep Apnea

The Veteran contends that he has sleep apnea as secondary to his service-connected PTSD.  The Veteran's service treatment records are negative for sleep complaints.  Significantly, his November 1970 separation examination shows a normal respiratory system.  In his April 2013 claim, the Veteran wrote that, in approximately 1989 and prior, he would stop breathing in his sleep and snored frequently.  He underwent throat surgery in approximately 1989 by Dr. D.C.  The Veteran wrote that he still snored and woke up gasping for air and that he lived with this condition since the surgery.  

It is unclear when the Veteran was diagnosed with sleep apnea, however, it appears that the Veteran was diagnosed with sleep apnea sometime between 1990 and 1994 (noted in a VA Authorization and Consent to Release Information Form 21-4142 dated in March 2013 regarding treatment for sleep apnea at Sutter Auburn Faith Hospital from 1990 to 1994).

A medical opinion was obtained in August 2013 wherein the examiner opined that the Veteran's sleep apnea was less than likely (50 percent or greater probability) proximately due to or the result of his PTSD.  The rationale for this opinion was that, according to "Up to Date 20.9," sleep apnea is characterized by obstructive apneas, hypoapneas or respiratory effort related arousals, daytime symptoms attributable to disturbed sleep such as sleepiness, fatigue or poor concentration, and signs of disturbed sleep such as snoring, restlessness or resuscitative snorts.  Risk factors for sleep apnea include obesity, craniofacial and upper airway soft tissue abnormalities, current smokers and nasal congestion.  There is no correlation between sleep apnea and PTSD in the "Up to Date" study.  The examiner also wrote that there was no medical literature that he was aware of that suggests a correlation between sleep apnea and PTSD.

Subsequently, in February 2014, the Veteran's representative submitted several medical articles regarding the relationship between sleep apnea and PTSD, specifically, an April 1998 article from The Academy of Psychosomatic Medicine as well as 2008 editorial from Merion Publications.  

Thereafter, in April 2014, a second medical opinion was obtained regarding the etiology of the Veteran's sleep apnea.  Significantly, the examiner opined that it was less likely as not that the Veteran's PTSD caused or aggravated his sleep apnea.  Specifically, the examiner wrote that sleep problems are cardinal symptoms of PTSD and the relationship between PTSD and sleep apnea has been a subject of recent interest.  Investigators have long explored and debated a possible link between psychiatric disorders and sleep apnea.  Psychosis is significantly more common in subjects with diagnosed sleep apnea compared with patients not diagnosed with sleep apnea.  Knowing the prevalence of sleep apnea and its association with psychiatric comorbidities within Veterans Health Administration beneficiaries is important information, potentially useful for resource allocation.  Although the current study shows associations, they were not able to determine the temporality of the associations and there was no proof of causation or aggravation.  The examiner noted that, "Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort-Dept of Medicine Baylor College of Medicine.  Sleep apnea is caused by congenital abnormalities of the posterior pharynx which cause collapse of the airway when lying down or in the supine position.  PTSD causes an increase in sleep disorders, with wakefulness, dreams, nightmares, but is not associated with apneic spells or CO2 retention and gasping for air."

The April 2014 examiner also noted that the information supplied from the Veteran's representative involves PTSD and sleep apnea and the article includes an extensive case report of one person.  The final discussion even states it is hard to draw firm conclusions from a single case and that in this instance, there was dramatic improvement of the patient's PTSD symptoms following CPAP treatment and this conclusion only invites speculation.

Initially, while not contended by the Veteran, the claim must be denied on a direct basis.  First, the Veteran's service treatment records are negative for sleep and/or respiratory complaints, and he has not alleged an in-service combat injury that resulted in such disorder.  Second, the Veteran contends that he first developed sleep problems in 1989, approximately 19 years after his discharge from military service.

The Board also finds that service connection for sleep apnea as secondary to the Veteran's service-connected PTSD is not warranted.  In this regard, both the August 2013 and April 2014 VA examiners opined that the Veteran's claimed sleep apnea was not caused or aggravated by his service-connected PTSD and the April 2014 VA examiner addressed the medical articles submitted by the Veteran's representative regarding a possible relationship between sleep apnea and PTSD, noting that these articles are specific to a case report of one person and are speculative.  As the VA examiners offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to these opinions.  See Nieves-Rodriguez, supra; Stefl, supra.

While the Veteran contends that his sleep apnea is secondary to his service-connected PTSD, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation and aggravation of sleep apnea involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, based on the foregoing, the Board finds that service connection for sleep apnea is not warranted on either a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.

D.  Erectile Dysfunction

The Veteran contends that he has erectile dysfunction that is secondary to his service-connected PTSD and/or diabetes mellitus.  The Veteran's service treatment records are negative for erectile problems.  Significantly, his November 1970 separation examination shows a normal G-U system.  In his April 2013 claim, the Veteran wrote that he was first treated for erectile dysfunction in 2007 or 2008.  

The Veteran was afforded a VA psychological examination in August 2013 and, in an August 2013 addendum, the examiner wrote that, during the August 2013 rating examination, the Veteran indicated that he felt close to his wife, and he felt that
he and his wife loved each other.  He indicated that he and his wife got along with each other and have been married since 1998.  The examiner wrote that there were many possible causes for erectile dysfunction in a 65 year old man.  For example, high cholesterol and clogged arteries are possible causes for erectile dysfunction. There are many other possible physical causes.  As such, the August 2013 VA psychiatric examiner opined that it was less than likely that the Veteran's erectile dysfunction was proximately due to or the result of his PTSD.  The rationale for this opinion was that the Veteran did not mention or discuss erectile dysfunction when he discussed his PTSD symptoms and his social functioning (such as his relationship with his wife).  In fact, the Veteran did not draw any link between his PTSD and erectile dysfunction.

Subsequently, in February 2014, the Veteran's representative submitted several medical articles regarding the relationship between erectile dysfunction and PTSD, specifically, a November 2002 article published in "Urology," a November/December 1990 article published in "Psychotherapy Psychosomatic," and a January 1997 article published in "Journal of Traumatic Stress."

Thereafter, in April 2014, a medical opinion was obtained regarding the etiology of the Veteran's erectile dysfunction.  Significantly, the examiner noted the August 2013 VA negative opinion and noted that there was very little indication of erectile dysfunction as a medical condition or problem in his medical records.  As such, the previous August 2013 negative opinion regarding a relationship between erectile dysfunction and PTSD was confirmed.

The April 2014 VA examiner also opined that it was less likely as not that the Veteran's diabetes mellitus caused or aggravated his erectile dysfunction.  Significantly, the April 2014 examiner noted that the Veteran's diagnosis of diabetes mellitus was still debatable.  While the Veteran was first started on Metformin (a diabetes medication) in December 2012, he had one FBS of
123.  Diabetes mellitus diagnosis by the VA DoD Diabetes Mellitus Guidelines
(2010 VA) used by VSN 23, indicates criteria for diabetes as 2 fasting plasma
glucose levels of 126 or greater, or 2 random plasma glucose levels of 200 or
greater, or 2 two hour oral glucose tolerance tests over 200, or 1 A1C levels
of 7.0 or greater.  There is a note that the Veteran was started on Metformin
then, but it was for glucose intolerance and not for type II diabetes
mellitus.  As such, the examiner opined that it was less likely as not that the Veteran's erectile dysfunction is related to diabetes mellitus as erectile dysfunction was diagnosed several years prior to the Veteran's diagnosis of diabetes mellitus.  The examiner noted that, even if it were assumed that the Veteran had diabetes mellitus in December 2012, in order for secondary complications of diabetes and, in particular erectile dysfunction to occur, there has to be medical record documentation of evaluation or treatment for erectile dysfunction.  Erectile dysfunction is a late secondary complication of diabetes.  Specifically, erectile dysfunction diagnosed after a diagnosis of diabetic microvascular disease, with retinopathy or nephropathy is most likely caused or aggravated by diabetes mellitus.  As the Veteran has not had longstanding diabetes and also has no known microvascular complications which would occur first, a correlation between
diabetes and erectile dysfunction cannot be made.

Initially, while not contended by the Veteran, the claim must be denied on a direct basis.  First, the Veteran's service treatment records are negative for erectile complaints and he has not alleged an in-service combat injury that resulted in such disorder.  Second, the Veteran contends that he first developed erectile dysfunction in 2007, approximately 37 years after his discharge from military service.  

The Board also finds that service connection for erectile dysfunction as secondary to the Veteran's service-connected PTSD and/or diabetes mellitus is not warranted.  In this regard, the August 2013 VA examiner opined that the Veteran's erectile dysfunction was not related to his service-connected PTSD and the April 2014 VA examiner reiterated that opinion.  While the medical treatise evidence submitted in February 2014 may lend some support to the Veteran's theory, the Board places very little weight on it because it does not take into account the Veteran's specific factual situation.  As such, the Board places greater weight on the August 2013 and April 2014 VA examiners opinions regarding the claimed link between the Veteran's erectile dysfunction and his service-connected PTSD.  See Herlehy v. Brown, 4 Vet. App. 122, 123 (1993) (holding that medical treatises about risk factors in general "do not rebut a specific opinion provided about a specific patient under a specific set of facts where the opinion does not appear to be inconsistent with the general proposition").  The April 2014 VA examiner also opined that the Veteran's erectile dysfunction was not caused or aggravated by his newly service-connected diabetes mellitus.  There is no contrary medical evidence of record with respect to the claimed link between the Veteran's erectile dysfunction and his service-connected diabetes mellitus.  As the August 2013 and April 2014 VA examiners offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to these opinions.  See Nieves-Rodriguez, supra; Stefl, supra.

While the Veteran contends that his erectile dysfunction is secondary to his service-connected PTSD and/or diabetes mellitus, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, 12 Vet. App. at 465.  In this regard, the question of causation and aggravation of erectile dysfunction involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert.

Therefore, based on the foregoing, the Board finds that service connection for erectile dysfunction is not warranted on either a direct or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for erectile dysfunction.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

E. Heart Disorder

The Veteran contends that he developed a heart disorder after service which is related to his military service, including his presumed in-service exposure to herbicides.  In his April 2013 claim, the Veteran indicated that he was diagnosed with an enlarged heart in 1998 after undergoing a battery of tests due to chest pains.  

In connection with this claim, the Veteran was afforded a VA examination in August 2013.  The examiner noted that the Veteran did not have ischemic heart disease.  He did have a mild enlargement of the right ventricle per an echocardiogram he had completed in the recent past.  The Veteran denied chest pain, angina, and coronary artery disease.  His electrocardiograms have shown 
normal sinus rhythm.

The Veteran was afforded another VA examination in April 2014.  At that time, the examiner opined that it was less likely as not that the Veteran's diabetes mellitus caused or aggravated his mild enlargement of the right ventricle.  Specifically, the examiner wrote that mild enlargement of the right ventricle was due to increased right sided pressures due to lung disease and history of smoking.  It was noted that the Veteran had a history of smoking one to two packs per day for the past 40 years.  COPD (chronic obstructive pulmonary disease) from smoking caused increased resistance and pressures in the lungs that cause mild enlargement of the right ventricle.  Diabetes causes acceleration of atherosclerosis or ischemic heart disease, and the Veteran has no indication for ischemic heart disease.

Initially, the Board finds that the preponderance of the evidence is against service connection for mild enlargement of the right ventricle on a presumptive basis.  First, there is no evidence of cardiovascular-renal disease within one year after the Veteran's discharge and he has not alleged a continuity of heart-related symptomatology.  Therefore, service connection based on the manifestation of a chronic presumptive disease within one year of service discharge is not warranted.  Second, presumptive service connection based on exposure to herbicides is also not warranted.  In this regard, while the Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to herbicides during service, mild enlargement of the right ventricle is not a disease for which a presumption based on herbicide exposure is warranted under section 3.309(e), and he does not have a diagnosis of ischemic heart disease during, or prior to, the pendency of the claim.  

Additionally, while not contended by the Veteran, the claim must be denied on a direct basis.  First, the Veteran's service treatment records are negative for a heart disorder, and he has not alleged an in-service combat injury that resulted in such disorder.  Significantly, the Veteran's November 1970 separation examination shows a normal heart.  Second, the Veteran contends that he first developed heart problems in 1998, approximately 28 years after his discharge from military service.  

Finally, the Board finds that service connection for mild enlargement of the right ventricle as secondary to diabetes mellitus is not warranted.  In this regard, the April 2014 VA examiner specifically opined that the Veteran's mild enlargement of the right ventricle was not caused or aggravated by his diabetes mellitus.  As above, the April 2014 VA examiner instead related the Veteran's mild enlargement of the right ventricle to his 40 year history of smoking.  As the April 2014 VA examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to this opinion.  See Nieves-Rodriguez, supra; Stefl, supra. 

While the Veteran contends that his mild enlargement of the right ventricle is secondary to his service-connected diabetes mellitus, the Board accords his statements regarding the etiology of this disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, 12 Vet. App. at 465.  In this regard, the question of causation and aggravation of a heart disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert.

Therefore, based on the foregoing, the Board finds that service connection for mild enlargement of the right ventricle is not warranted on a presumptive, direct, or secondary basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for mild enlargement of the right ventricle.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.

IV. CUE claim

The Veteran contends that a December 1970 rating decision that granted service connection for SFW of the right lower leg to include injury, to include muscle group XII, and assigned a noncompensable disability rating contains CUE.

As an initial matter, the Board finds that the December 1970 rating decision that granted service connection and awarded an initial noncompsensable disability rating for SFW of the right lower leg, to include injury to muscle group XII, is final.  In a January 1971 letter, the Veteran was advised of the decision and his appellate rights.  However, he did not enter a notice of disagreement as to the assigned evaluation for his SFW disability.  In this regard, the claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  Moreover, no new and material evidence regarding such matter was received within one year of the issuance of the December 1970 rating decision. Therefore, the December 1970 rating decision is final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2004)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1970) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014)]. 

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.    Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372   (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43. 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

The relevant laws and regulations in effect in 1970 with respect to assignment of a disability evaluation for a SFW to muscle group XII have since been revised.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7  (1971). 

The Board observes that in February 1990, 38 U.S.C.A. § 5104(b) was enacted which requires that RO decisions specify evidence considered and reasons for disposition.  See also Crippen v. Brown, 9 Vet. App. 412 (1996).  Prior to enactment of such regulation, the Court required that it be clear from the face of the RO decision that a particular piece of highly probative evidence had not been considered in the RO's adjudication of the case.  See id, citing Eddy v. Brown, 9 Vet. App. 52, 58 (1996).  In the case at hand, the requirement for a detailed statement of reasons and bases was not applicable at the time of the challenged rating decision.  See, e.g., Natali v. Principi, 375 F.3d 1375 (Fed.Cir. 2004); Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Joyce v. Nicholson, 19 Vet. App. 36 (2005) (In general for the proposition that because the law prior to the enactment of the Veterans' Benefits Amendments of 1989 did not require the RO to set forth in detail the factual bases for its decisions; nor provide in depth discussion of applicable law, the failure to do so was not clear and unmistakable legal error at the time of such decisions, and the rating board was presumed to have made the requisite findings under a presumption of validity).  Because the RO had no obligation at the time of issuance of the December 1970 decision to recite the evidence considered, "[s]ilence in a final RO decision made before February 1990 cannot be taken as showing a failure to consider evidence of record."  See id; see also Russell; and, Mason v. Brown, 8 Vet. App. 44 (1995).  Additionally, a current provision of law not applicable at the time of the challenged decision may not form the basis for a CUE allegation.  Id.   

In the December 1970 rating decision, the RO assigned an initial noncompensable disability rating under DC 5299 for SFW of the right lower leg.  In February 2014 correspondence, the Veteran's representative argued that the December 1970 rating decision was clearly and unmistakably erroneous in failing to award an initial compensable disability rating for the SFW of the right lower leg.  First, the Veteran's representative stated that the noncompensable disability rating was assigned on the basis of service treatment records and that the November 1970 "clinical evaluation" showing all findings as "normal" was inadequate, given the in-service evidence of SFW requiring debridement under anesthesia, blood transfusion, and delayed primary closure of a wound to the right calf.  Second, the Veteran's representative argued that the December 1970 contained CUE in that it failed to evaluate the Veteran's SFW under DC 5311 (moderate disability of muscles) which would have warranted a 10 percent evaluation.    

In reviewing all of the evidence on file, the Board can find no clear and unmistakable error of fact or of law in the RO's December 1970 rating decision with respect to the rating assigned. 

The evidence before the RO in December 1970 was duly considered in the rating decision.  The evidence which was on file and considered at the time included service treatment records, including a November 1970 separation examination.  The Veteran's service treatment records show that he received a SFW to the right leg in August 1969 after being hit by fire from a gunship while in combat.  There was no nerve or artery involvement and the wound was debrided and closed without complication.  

Shortly after his discharge from service, the Veteran submitted a claim for service connection for a SFW of the right leg and, by rating decision dated in December 1970, the RO granted service connection for SFW of the right lower leg, effective November 20, 1970, the date after the Veteran's discharge from service.  While the Board acknowledges that the RO did not specifically refer to all of the applicable laws and regulations, the Board notes that the absence of a specific reference to, or failure to cite, a controlling regulation in a rating decision does not mean it was not considered. VAOPGCPREC 6-92 at para. 6 (Mar. 6, 1992).  Failure to discuss regulations does not constitute CUE as there is nothing to suggest that, had there been a written discussion of such regulations, a different result would have ensued. Crippen, 9 Vet. App. at 421. 

In rendering the decision, the RO primarily relied on the November 1970 separation examination.  The noncompensable disability rating assigned clearly contemplated the severity of the Veteran's SFW under DC 5299.  The Veteran appears to also rely on the severity of his symptoms documented in his service treatment records.  Although service treatment records show delayed primary closure of the wound, these records primarily addressed symptoms immediately following the Veteran's accident and documented improvement over the course of time especially following his debridement.  The November 1970 separation examination also clearly indicated that the Veteran's lower extremities were normal.   In turn, it would be reasonable for the RO to afford more probative value to the separation examination as it documented the current severity of the Veteran's SFW disability at that time. 

As noted, a CUE claim must be based on the evidence in the record when the prior decision was rendered.  Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001). 
The award of a noncompensable disability rating was correct given the evidence at that time.  The award was factually supportable by the record at that time, and both the positive and negative evidence of record were acknowledged.  It is apparent that the adjudicators reviewed the service treatment records (including the November 1970 separation examination) in making a determination as to the disability rating assigned.  Importantly, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  In the instant case, the Veteran's attorney is primarily claiming CUE based on the evaluation of the evidence by the RO.  However, a disagreement with how a prior adjudication evaluated the facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, supra. 

Although the rating decision was not optimally comprehensive in its discussion, again, the Court has recognized that RO decisions issued prior to February 1990 may not be as thorough as those by today's standards.  Accordingly based on the evidence of record, the Board is satisfied that the December 1970 RO decision was a fair exercise in rating judgment.  Although the Veteran contends that the evidence was adequate at this time for a higher rating or separate ratings, for the above reasons, the Board does not find that CUE was committed.  In sum, based on the evidence at the time, there was no CUE.  Damrel v. Brown, 6 Vet. App. 242, 245   (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). Wilson v. West, 11 Vet. App. 383, 386 (1998)(a determination that there is CUE must be based on the record and law that existed at the time of the prior adjudication in question). 

Further, to the extent that the Veteran alleges that VA violated its duty to assist, failure to fulfill the duty to assist cannot be CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999).  A Federal Circuit decision held that a failure to give a Veteran a proper medical examination did not constitute a grave procedural error.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  Even if the error were not "grave and procedural," the deficiencies in the examination only leave an incomplete record rather than an incorrect one and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, it is not certain that this evidence would have clearly and undebatably changed the outcome.  See Damrel, supra; Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators who awarded an initial noncompensable disability rating for SFW of the right lower leg and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  Accordingly, the appeal must be denied for the aforementioned reasons.



V.  Nonservice-Connected Pension Claim

The Veteran contends that he is entitled to nonservice-connected pension.  Improved nonservice-connected pension is a benefit available to a Veteran if: the Veteran meets certain service requirements, i.e., served 90 days or more with wartime service, is permanently and totally disabled, provided that his condition was not the result of the Veteran's willful misconduct, or the Veteran is a patient in a nursing home receiving skilled nursing, or the Veteran is receiving Social Security disability benefits; and the Veteran meets the countable family income and net worth limitations set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.2, 3.3(a)(3).  If a Veteran meets these qualifications, his improved pension is calculated to be an amount equal to the difference between the Veteran's countable family income and the annual pension limit set by Congress.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).

Because improved pension is a need-based program, countable income includes income from most sources, including any eligible dependents.  Generally, it includes earnings, disability and retirement payments, interest and dividend payments from annuities, and net income from farming or a business.  Some expenses, such as unreimbursed medical expenses that are in excess of five percent of the Veteran's MAPR, may reduce a Veteran's countable income.  38 U.S.C.A. 
§ 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262. 

Payments of any kind and from any source is counted in a Veteran's countable income, unless specifically listed in 38 U.S.C.A. § 3.271.  The listed exclusions include: welfare, maintenance, VA pension benefits, reimbursement for casualty loss, profit from the sale of property, joint accounts acquired by reason of death of the other joint owner, and medical expenses in excess of five percent of the MAPR, which have been paid.  Income received from the Social Security Administration  (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is, therefore, included as countable income.

The maximum annual pension rate is set by Congress.  That rate, which may change yearly, is published in Appendix B of the Veterans Benefits Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. §§ 3.3(a)(3), 3.23.  The MAPR used to determine eligibility is based on certain status determinations. 

The Veteran submitted a claim for nonservice-connected pension in April 2013.  For 2012, the Veteran would be eligible for improved pension if his countable income (with one dependent) is less than $16,324.00.  Effective December 2013, the MAPR of improved pension for a Veteran with one dependent was raised to $16,569.  Effective December 2014, the MAPR of improved pension for a Veteran with one dependent was raised to $16,851.  See 38 C.F.R. § 3.23(a)(1); M21-1, Part I, Appendix B;http://www.benefits.va.gov/pension/current_rates_Veteran_pen.asp). 

In this case, the RO has denied the Veteran's claim on the basis that his income exceeds the limit allowable for entitlement to a nonservice-connected pension. In his April 2013 claim, the Veteran reported that his monthly income was $1,633.90 (Social Security benefits).  As such, the Veteran's income for VA pension purposes was $19,606.80, exceeding the 2012 maximum annual disability pension limit of $16,324.00 for a Veteran with one dependent.  This amount also exceeds the 2013 and 2014 maximum annual disability pension limits of $16,569, and $16,851, respectively, for a Veteran with one dependent.  Consequently, the Board finds that the Veteran's annual income, solely from SSA benefits, has clearly exceeded the income limit established by the MAPR for the annualization periods of 2012, 2013, and 2014.  Moreover, the Veteran has not provided any medical expenses.  Thus, the Veteran's countable income cannot be adjusted.  

The Veteran is, therefore, ineligible for payment of nonservice-connected pension due to excessive income.  Pursuant to the governing legal authority, he does not meet the basic income eligibility requirement to establish entitlement to payment of nonservice-connected pension. 

Although an appellant is entitled to the benefit of the doubt when the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable in this case, as the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit sought on appeal must, therefore, be denied. However, the Veteran is advised that, should his income decrease or if the amount that he pays out in the form of unreimbursed medical expenses increases, he may reapply for nonservice-connected pension benefits.


ORDER

An initial rating in excess of 30 percent for PTSD is denied.

A compensable rating for SFW of the right lower leg, to include injury to muscle group XII, is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for GERD is denied.  

Service connection for sleep apnea is denied.  

Service connection for erectile dysfunction is denied.  

Service connection for mild enlargement of the right ventricle is denied.  

The December 1970 rating decision that granted service connection and awarded a an initial noncompensable rating for the Veteran's SFW of the right lower leg, to include injury to muscle group XII, was not clearly and unmistakably erroneous, and the appeal is denied.

Entitlement to nonservice-connected pension benefits is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With regard to the Veteran's claim for service connection for left hand cancer, he alleges that this is related to his in-service exposure to herbicides.  The Board notes that, as he served in Vietnam, he is presumed to have been exposed to herbicides coincident with such service; but, left hand cancer is not a disease presumptive to herbicide exposure.  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  However, the Federal Circuit has held that when a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  

A review of the record shows that the Veteran underwent a left dorsal hand tumor excision sometime between 1985 and 1990.  Specifically, a July 1999 private treatment record notes that the Veteran underwent a left dorsal hand tumor excision in 1990 with no recurrence and a May 2010 private treatment record notes a history of malignant tumor in hand 25 years ago with no recurrence.  On VA Authorization and Consent to Release Information Form 21-4142 dated in March 2013, the Veteran indicated that he received treatment from Dr. G.J. from the Auburn Medical Group for cancer of the left hand from 1985 to 1986; however, despite requesting these records from Dr. G.J. in April 2013 and May 2013, these records have not been obtained.  

The Veteran has not yet been afforded a VA examination for the purpose of determining whether any left hand disorder can be related to his military service.  The Veteran's presumed exposure to herbicides and his subsequent development of left hand cancer are sufficient to trigger the duty on the part of VA to provide an examination as to this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his left hand cancer, to include whether he currently has any residuals of such disease or the treatment thereof.

With regard to the Veteran's claim for service connection for bilateral knee, right ankle, and right heel disorders, the Veteran alleges that such disabilities are either directly related to his military service and/or secondary to his service-connected SFW of the right lower leg.  Specifically, in his April 2013 claim, the Veteran stated that he served as a paratrooper during his military service and wore an 80 pound rucksack on his back while jumping out and repelling out of helicopters.  Also, the Veteran indicated that he had balance issues because of his service-connected right leg disability.  He reported that he fell out of a pick-up and shattered his right ankle in approximately 1998 because he lost his balance, and fell again in 2007 because of balance issues and shattered his right heel.  

Other than the SFW of the right lower leg, the Veteran's service treatment records are negative for disorders of the bilateral lower extremities.  Significantly, his November 1970 separation examination shows normal lower extremities except for the SFW.  Post-service treatment records show that the Veteran sustained a right ankle fracture in July 1999.  He underwent right ankle surgery at that time.  He underwent right ankle surgery again in January 2007 after reinjuring the ankle by falling off of a ladder .  Records also show that the Veteran underwent left knee surgery in March 2000 and had a partial left knee replacement in April 2012.  He underwent a partial right knee replacement in January 2012 and June 2012.  Significantly, a January 2009 private treatment record notes a history right knee injury in high school which required knee arthroscopy on two occasions during the Veteran's 30s.  He was doing well until about four months earlier when he noticed right knee pain following a spin class in September 2008.  

In connection with the Veteran's claim for service connection for a right knee disorder, a medical opinion was obtained in August 2013.  The examiner noted that the Veteran had degenerative joint disease of the right knee.  According to the reports in the claims file, he injured his knee while in high school.  He had two arthroscopic procedures done when he was in his thirties.  He then had no further problems with his right knee until the fall of 2008 when he developed medial knee pain after a spinning class.  He reported having had good physical condition after separation as he worked as a police officer until 1984 when started a "desk job" doing an investigation job until he retired.  His November 1970 separation examination is negative for any knee condition while on active duty.  He reported full recovery from his shrapnel injury.  He was not seen for a knee condition while on active duty which supports the lack of aggravation of a pre-existing condition while on active duty.  He did have a compensation and pension examination after separation and he did not claim a knee condition on that examination.  

A July 2013 statement from Dr. P.M.S. notes that the Veteran had undergone bilateral knee replacement surgeries due to degenerative joint disease of the knees.  Dr. P.M.S. noted that the degenerative joint disease of the knees was consistent with his history of being in the military and participating in parachuting, rappelling, and-jumping out of helicopters during combat operations.  Dr. P.M.S. continued that this would have been compounded by his carrying an 80 pound rucksack repeatedly.

In an unsigned January 2015 statement from Dr. V.D., it was noted that the Veteran was being evaluated for possible peripheral vascular disease following a right lower extremity angiogram as he had been experiencing nonhealing of a right medial malleolar wound with positive transcutaneous monitoring for ischemia.  Specifically, it was noted that the Veteran underwent angiogram in December 2014 which failed to demonstrate any significant peripheral vascular disease.  However, the Veteran continued to have chronic right lower extremity swelling.  Dr. V.D. noted that the Veteran's medical history included trauma to the right lower extremity with a shrapnel injury during military service.  Since that period of time, the Veteran had a history of having an open leg wound and chronic right lower extremity swelling, which was somewhat exacerbated from falling off a ladder and fracturing his right tibia and fibular.  The wound seems to be healing now with the help of hyperbaric therapy.  Dr. V.D. wrote that, based on the location of his chronic swelling and evaluation of his legs, the Veteran's shrapnel injury initiated and participated in disruption of the venous drainage and lymphatic drainage to the lower extremity below the level of the injury and it significantly contributed to a chronic swelling syndrome that continues to plague him.  Dr. V.D. also wrote that the Veteran's right tibia and fibula fractures played a role in that as well.  

Initially, while the Veteran's right knee was examined in August 2013, the Veteran has not yet been afforded a VA examination for the purpose of determining whether a current left knee, right ankle, and/or right heel disorder can be related to his military service.  The Veteran's statements concerning in-service trauma to his joints while serving as a paratrooper and allegations of secondary service connection along with the July 2013 statement from Dr. P.S. and the January 2015 statement from Dr. V.D. are sufficient to trigger the duty on the part of VA to provide an examination as to these claims.  McLendon.  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his left knee, right ankle, and/or right heel disorders.

Also, with regard to the right knee, while the Veteran's service treatment records are negative for a history of a right knee disorder (to include his September 1967 enlistment examination), post-service private treatment records note a pre-service history of a right knee injury in high school.  Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Unfortunately, while the August 2013 VA examiner implied that the Veteran's right knee disability pre-existed his military service, she failed to note whether there was "clear and unmistakable evidence" that the Veteran's right knee disorder pre-existed his active service.  She also failed to opine whether there is clear and unmistakable evidence that the pre-existing right knee disorder did not undergo an increase in the underlying pathology during service and, if so, whether such increase was clearly and unmistakably due to the natural progress of the disease.  As such, the August 2013 VA examination report is inadequate.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, an opinion should be obtained as to whether the Veteran's current right knee disorder is related to his military service on the basis of aggravation of a pre-existing disorder and whether the Veteran's service-connected SFW of the right lower leg has aggravated his right knee disorder.

Finally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who have treated him for his claimed left hand cancer, bilateral knee/right ankle/right heel disorders, and an attempt should be made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to identify any healthcare provider who treated him for his claimed disorders since service.  After obtaining any necessary authorization from the Veteran, obtain all identified records.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, after securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his claimed left hand cancer.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should identify all current diagnoses of the left hand, to include scars of the left hand following a 1985/86 malignant tumor excision. 
	
(B)  For each currently diagnosed left hand disorder, the examiner should then render an opinion as to whether it is as least as likely as not that such disorder is related to his military service, to include the Veteran's presumed exposure to herbicides. 

The rationale for any opinion offered should be provided.

3. After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed joint disorders.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner should provide an opinion as to the following:

(A)  The examiner must identify all disorders of the right knee, left knee, right ankle, and right heel found to be present, to include degenerative joint disease and "chronic swelling syndrome."  

(B)  The examiner should opine whether there is clear and unmistakable evidence that the Veteran's right knee disorder pre-existed his active service beginning January 1968.  

(i)  If there is clear and unmistakable evidence that the right knee disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing right knee disorder did not undergo an increase in the underlying pathology during service.  

(ii)  If there was an increase in the severity of the Veteran's right knee disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(C)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran had arthritis of either knee, the right ankle, or the right heel within one year after November 19, 1970, his date of separation from active service, and, if so, to describe the manifestations.

(D)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the any currently diagnosed (1) right knee disorder, (2), left knee disorder, (3) right ankle disorder, and/or (4) right heel disorder developed in or was caused by the Veteran's service, to include his claimed in-service injuries as a paratrooper during combat.

(E)  The examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed (1) right knee disorder, (2), left knee disorder, (3) right ankle disorder, and/or (4) right heel disorder is caused OR aggravated by the Veteran's service-connected SFW of the right lower leg.  If possible, determine to what extent the disorder(s) were aggravated beyond the natural progression of the disorder(s) by the service-connected disorder.

For purposes of the opinion being sought, the examiner should consider the full record, to include the Veteran's lay statements.  Specifically, the examiner should consider the Veteran's allegation of serving as a paratrooper during his military service which required him to wear an 80 pound rucksack on his back while jumping out and repelling out of helicopters; the Veteran's allegation that he suffers from balance issues because of his service-connected right leg disability which resulted in him falling in 1999 and 2007 and injuring his right ankle/heel; Dr. P.M.S.'s July 2013 statement indicating that the Veteran's degenerative joint disease of the knees was consistent with his history of being in the military and participating in parachuting, rappelling, and-jumping out of helicopters during combat operations and compounded by his carrying an 80 pound rucksack repeatedly; and Dr. V.D.'s January 2015 statement indicating that the Veteran's shrapnel injury initiated and participated in disruption of the venous drainage and lymphatic drainage to the lower extremity below the level of the injury and it significantly contributed to a chronic swelling syndrome.  

The rationale for any opinion offered should be provided.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
5.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


